DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 and 8/17/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claims recite abstract ideas.

101 Analysis – Step 1
Claim 1 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 1, the claim incudes limitations that recite an abstract idea and will be used as a representative claim for the remainder of the 101 rejections. The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 1 recites:

1. A method for estimating a grip of a tire supporting a vehicle, the method comprising the steps of: 
generating a first set of data from a tire-mounted sensor unit; 
generating a second set of data from the tire-mounted sensor unit and from data obtained from the vehicle; 
generating a third set of data from data obtained from the vehicle and from the Internet; 
providing a grip estimation module; 
receiving the first, second and third sets of data in the grip estimation module; 
calculating a friction probability distribution with the grip estimation module using the first, second and third sets of data; and 
inputting the friction probability distribution into at least one vehicle system.

The bolded limitations represent abstract ideas. For example, a mental process of observation (the data collected) and then making a judgement from the data.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

1. A method for estimating a grip of a tire supporting a vehicle, the method comprising the steps of: 
generating a first set of data from a tire-mounted sensor unit; 
generating a second set of data from the tire-mounted sensor unit and from data obtained from the vehicle; 
generating a third set of data from data obtained from the vehicle and from the Internet; 
providing a grip estimation module; 
receiving the first, second and third sets of data in the grip estimation module; 
calculating a friction probability distribution with the grip estimation module using the first, second and third sets of data; and 
inputting the friction probability distribution into at least one vehicle system.

Whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional limitation (or combination of limitations) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

It is clear that Applicant’s claim does not comprise any of the above additional limitations that, individually or in combination, have integrated the judicial exception into a practical application. 
While the PEG further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the PEG also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)); 
•	an additional element adds insignificant extra-solution activity to the judicial exception MPEP 2106.05(g); and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use MPEP 2106.05(h).

	The generating steps from the tire/vehicle and from the internet is recited at a high level of generality (i.e. as a general means of gathering tire/vehicle and internet for use in the judgement step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  

	The receiving step from the vehicle/tire and from the internet is recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step with the grip estimation module), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  

	The grip estimation module (processor) performs the judgement step, and describes how to generally “apply” the otherwise mental judgements (of data that is received) in a generic or general purpose vehicle environment.
	
The inputting step is recited at a high level of generality (in the broadest reasonable interpretation this information is saved/displayed in a vehicle control system) and is a form of insignificant extra-solution activity.

The “vehicle system” merely describes how to generally “apply” the otherwise mental judgements in a generic or general-purpose vehicle environment.

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

The claim is directed to the abstract idea.   

101 Analysis - Step 2B
As explained with respect to Step 2A Prong Two, the vehicle system is at best the equivalent of merely adding the words “apply it” to the judicial exception and generally linking the judicial exception to a vehicle. Mere instructions to apply an exception and generally linking an exception cannot provide an inventive concept. The other additional elements are the generating (tire/vehicle data and internet data), receiving, and inputting steps, which for purposes of Step 2A Prong Two, were considered insignificant.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra solution activity in Step 2A should be re-evaluated in Step 2B. The generating (tire/vehicle data and internet data), receiving, and inputting steps were considered to be insignificant extra-solution activity in Step 2A, and thus these additional elements are re-evaluated in Step 2B to determine if the additional elements are more than what is well-understood, routine, conventional activity in the field.

The specification recites that the tire sensors are all conventional sensors mounted on the tires of the vehicle, the information from the internet is through a weather database (which is conventional for newer model vehicles), the vehicle data is from a controller area network which is conventional for a vehicle, the specification does not provide any indication that the vehicle systems are anything other than conventional systems within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection (generating step) or receipt (receiving step) of data over a network (vehicle data, tire sensor, and Internet) is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Storing (inputting into a vehicle system) and retrieving information in memory data is a well understood, routine, and conventional function, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 

Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 2 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 2, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies what data is being collected and does not recite any additional elements. Therefore, the claims are still ineligible

101 Analysis – Step 1
Claim 3 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 3, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies what data is being collected and does not recite any additional elements. Therefore, the claims are still ineligible

101 Analysis – Step 1
Claim 4 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 4, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies what data is being collected and does not recite any additional elements. Therefore, the claims are still ineligible

101 Analysis – Step 1
Claim 5 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 5, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies what data is being collected and does not recite any additional elements. Therefore, the claims are still ineligible

101 Analysis – Step 1
Claim 6 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 6, the claim incudes limitations that recite an abstract idea from claim 1. The examiner submits that the bolded limitations constitute “abstract ideas”.

6. The method for estimating a grip of a tire supporting a vehicle of Claim 5, further comprising the step of calculating the current tire load and the current tire wear state with a sensor fusion module.

The bolded limitations represent abstract ideas. For example, a mental process of making a judgement from the data.

101 Analysis – Step 2A, Prong 2
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

6. The method for estimating a grip of a tire supporting a vehicle of Claim 5, further comprising the step of calculating the current tire load and the current tire wear state with a sensor fusion module.

	Calculating step with a sensor fusion module is recited at a high level of generality and simply performs the judgement step, and describes how to generally “apply” the otherwise mental judgements (of data that is received) in a generic or general purpose vehicle environment.

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

The claim is directed to the abstract idea and is ineligible.

101 Analysis – Step 1
Claim 7 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 7, the claim incudes limitations that recite an abstract idea from claim 1. 
The examiner submits that the bolded limitations constitute “abstract ideas”.

7. The method for estimating a grip of a tire supporting a vehicle of Claim 6, wherein: the data from the tire-mounted sensor unit includes a tire pressure, a tire temperature, a tire footprint length, and tire identification information, which are input into the sensor fusion module; and the data obtained from the vehicle include vehicle systems data from a vehicle CAN bus, which are input into the sensor fusion module.

The bolded limitations represent abstract ideas. For example, a mental process of collecting data.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.

In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

7. The method for estimating a grip of a tire supporting a vehicle of Claim 6, wherein: the data from the tire-mounted sensor unit includes a tire pressure, a tire temperature, a tire footprint length, and tire identification information, which are input into the sensor fusion module; and the data obtained from the vehicle include vehicle systems data from a vehicle CAN bus, which are input into the sensor fusion module.

	The sensor fusion module is recited at a high level of generality and simply obtains/collects data, and describes how to generally “apply” the otherwise mental judgements (receive data) in a generic or general purpose vehicle environment. Receiving/collecting data is a form of insignificant extra-solution activity.

101 Analysis - Step 2B
As explained with respect to Step 2A Prong Two, the other additional elements are the input step which for purposes of Step 2A Prong Two, is considered insignificant.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra solution activity in Step 2A should be re-evaluated in Step 2B. The input step is considered to be insignificant extra-solution activity in Step 2A, and thus these additional elements are re-evaluated in Step 2B to determine if the additional elements are more than what is well-understood, routine, conventional activity in the field.

MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network (input step) is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  

Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 8 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 8, the claim incudes limitations that recite an abstract idea from claim 1.
The examiner submits that the bolded limitations constitute “abstract ideas”.

8. The method for estimating a grip of a tire supporting a vehicle of Claim 1, wherein the third set of data includes outputs from a road surface condition classification module.

101 Analysis – Step 2A, Prong 2
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

8. The method for estimating a grip of a tire supporting a vehicle of Claim 1, wherein the third set of data includes outputs from a road surface condition classification module.

The road surface condition classification module outputs data, and describes how to generally “apply” the otherwise mental judgements (of data) in a generic or general-purpose vehicle environment. Transmitting data is a form of insignificant extra-solution activity.

The claim is directed to the abstract idea.

101 Analysis - Step 2B
As explained with respect to Step 2A Prong Two, the other additional elements is the output step, which for purposes of Step 2A Prong Two, was considered insignificant.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra solution activity in Step 2A should be re-evaluated in Step 2B. The output step is considered to be insignificant extra-solution activity in Step 2A, and thus these additional elements are re-evaluated in Step 2B to determine if the additional elements are more than what is well-understood, routine, conventional activity in the field.

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.

Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 9 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 9, the claim incudes limitations that recite an abstract idea from claim 1.
The examiner submits that the bolded limitations constitute “abstract ideas”.

9. The method for estimating a grip of a tire supporting a vehicle of Claim 8, wherein: the data obtained from the vehicle include vehicle systems data from a vehicle CAN bus, which are input into the road surface condition classification module; and the data from the Internet includes weather data, which are input into the road surface condition classification module.

The bolded limitations represent abstract ideas. For example, a mental process of observing data.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.

In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

9. The method for estimating a grip of a tire supporting a vehicle of Claim 8, wherein: the data obtained from the vehicle include vehicle systems data from a vehicle CAN bus, which are input into the road surface condition classification module; and the data from the Internet includes weather data, which are input into the road surface condition classification module.

The road surface condition classification module is recited at a high level of generality and simply obtains data, and describes how to generally “apply” the otherwise mental judgements (receive data) in a generic or general purpose vehicle environment. Receiving/collecting data is a form of insignificant extra-solution activity.

101 Analysis - Step 2B
As explained with respect to Step 2A Prong Two, the other additional elements are the input step which for purposes of Step 2A Prong Two, is considered insignificant.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra solution activity in Step 2A should be re-evaluated in Step 2B. The input step is considered to be insignificant extra-solution activity in Step 2A, and thus these additional elements are re-evaluated in Step 2B to determine if the additional elements are more than what is well-understood, routine, conventional activity in the field.

MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network (input step) is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  

Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 10 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 9, the claim incudes limitations that recite an abstract idea from claim 1.
The examiner submits that the bolded limitations constitute “abstract ideas”.

10. The method for estimating a grip of a tire supporting a vehicle of Claim 8, wherein: the data from the Internet is retrieved from a web application programming interface.

The bolded limitations represent abstract ideas. For example, a mental process of observing data.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.

In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

10. The method for estimating a grip of a tire supporting a vehicle of Claim 8, wherein: the data from the Internet is retrieved from a web application programming interface.

The web application programming interface is recited at a high level of generality and simply stores data, and describes how to generally “apply” the otherwise mental judgements (collect data) in a generic or general-purpose vehicle environment. Collecting data is a form of insignificant extra-solution activity.

101 Analysis - Step 2B
As explained with respect to Step 2A Prong Two, the other additional elements are the retrieve step which for purposes of Step 2A Prong Two, is considered insignificant.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra solution activity in Step 2A should be re-evaluated in Step 2B. The input step is considered to be insignificant extra-solution activity in Step 2A, and thus these additional elements are re-evaluated in Step 2B to determine if the additional elements are more than what is well-understood, routine, conventional activity in the field.

MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network (input step) is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  

Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 11 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 11, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies what data is being output from the road surface condition classification module and does not recite any additional elements. Therefore, the claims are still ineligible

101 Analysis – Step 1
Claim 12 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 12, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies where the grip estimation module is located and does not recite any additional elements (grip estimation module was determined to be a processor from specification). Therefore, the claims are still ineligible

101 Analysis – Step 1
Claim 13 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 13, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies where the grip estimation module is located and does not recite any additional elements (grip estimation module was determined to be a processor from specification). Therefore, the claims are still ineligible

101 Analysis – Step 1
Claim 14 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 14, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies data for the grip estimation module and does not recite any additional elements. Therefore, the claims are still ineligible

101 Analysis – Step 1
Claim 15 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 15, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies what the probability distribution indicates and does not recite any additional elements. Therefore, the claims are still ineligible

101 Analysis – Step 1
Claim 16 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Claim 16 recites:
16. The method for estimating a grip of a tire supporting a vehicle of Claim 1, wherein the least one vehicle system includes at least one of an autonomous emergency brake system, a curve speed warning system, an anti-lock braking system, a road friction estimation system, an electronic stability system, a traction control system, and an adaptive cruise control system.

The bolded limitations represent abstract ideas. For example, a mental process of observation (the data collected) and then making a judgement from the data.

101 Analysis – Step 2A, Prong 2
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

16. The method for estimating a grip of a tire supporting a vehicle of Claim 1, wherein the least one vehicle system includes at least one of an autonomous emergency brake system, a curve speed warning system, an anti-lock braking system, a road friction estimation system, an electronic stability system, a traction control system, and an adaptive cruise control system.

The “vehicle systems” above merely describes how to generally “apply” the otherwise mental judgements in a generic or general-purpose vehicle environment.

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

The claim is directed to the abstract idea and the claims are still ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lellmann et al. (U.S. Publication No. 2019/0047575) hereinafter Lellmann in view of Sams et al. (U.S. Publication No. 2022/0017090) hereinafter Sams further in view of Rander et al. (U.S. Publication No. 2017/0166215) hereinafter Rander.

Regarding claim 1, Lellmann discloses a method for estimating a grip of a tire supporting a vehicle, the method comprising the steps of::


generating a third set of data from data obtained from the vehicle and from the Internet [see Paragraph 0031 - discusses generating driving data from vehicle sensor (see Paragraph 0030 - discusses that the sensor data is on the host vehicle), and see Paragraph 0039 - discusses status data from the internet (weather)];
providing a grip estimation module [see Paragraph 0034 – discusses a processing device (determines friction)];
receiving the see Paragraph 0034 - discusses that the processing device receives the sensor data (weather and vehicle data)];
calculating a friction probability distribution with the grip estimation module using the see Paragraph 0034 - discusses that the processed sensor data outputs a coefficient of friction, and see Paragraph 0008 - discusses that a probability distribution of friction for a roadway/region is determined]; and
inputting the friction probability distribution into at least one vehicle system [see Paragraphs 0040-0041 – discusses a control signal is generated using the coefficient of friction (see Paragraph 0008 – discusses that the coefficient of friction is in the form of a probability distribution of a friction at a region/roadway) and the control signal actuates a vehicle function].

However, Lellmann fails to disclose:
generating a first set of data from a tire-mounted sensor unit; 
generating a second set of data from the tire-mounted sensor unit and from data obtained from the vehicle;
receiving the first and second sets of data in a grip estimation module; and
calculating a friction probability distribution with the grip estimation module using the first and second sets of data.

Sams discloses a method for estimating a grip of a tire supporting a vehicle, the method comprising the steps of:

generating a second set of data from a tire-mounted sensor unit and from data obtained from the vehicle [see Paragraph 0129 - discusses a tire mounted sensor that obtains a wear measurement, see Paragraph 0126 - discusses providing the wear measurement along with a load on a tire, and see Figure 2 below - depicts a set of data from the tires and vehicle data];

    PNG
    media_image1.png
    172
    340
    media_image1.png
    Greyscale

Figure 2 of Sams

providing a grip estimation module [see Figure 2 above - depicts a traction model 134B];
receiving the see Figure 2 below - depicts the wear information 150 and vehicle data 136 being sent to a traction model to determine traction 160];

    PNG
    media_image1.png
    172
    340
    media_image1.png
    Greyscale

Figure 2 of Sams

calculating a friction see Paragraph 0136 - discusses that the traction output is a friction-slip curve (see Figure 4 below) using the wear information and vehicle data 136]; and 

    PNG
    media_image2.png
    316
    321
    media_image2.png
    Greyscale

Figure 4 of Sams

inputting the friction see Paragraph 0136 - discusses that the traction output (friction curve) is fed into a safety system for vehicle control implementation].
	
	Lellmann discloses the claimed invention except for calculating a friction probability distribution with the grip estimation module using a second set of data.  It would have been an obvious substitution, before the effective filing date of the claimed invention, of functional equivalents to substitute one of the multiple (sensor) data sources other than the third data source [see Figure 1, Lellmann] as taught by Lellmann with the second data source [see Figure 2, Sams] as taught by Sams, since a simple substitution of one known element for another would obtain the predictable result of calculating a friction probability distribution with a grip estimation module as taught by Lellmann. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Lellmann further suggests that using a plurality of sources reduces errors and improves the friction determination [see Paragraph 0006].

Further, the combination of Lellmann and Sams fails to disclose:
	generating a first set of data from a tire-mounted sensor unit;
receiving the first set of data in a grip estimation module;
calculating a friction probability distribution with the grip estimation module using the first and third sets of data.

Rander discloses:
generating a first set of data from a tire-mounted sensor unit [see Paragraph 0025 - discusses a tire sensor generates data (temperature, force), and see Paragraph 0091 – discusses a tire dimension]
providing a grip estimation module [see Paragraph 0027 – discusses a grip control logic, and see Paragraph 0091 – discusses a network service];
receiving the first data set [see Paragraph 0027 - discusses that a grip control logic evaluates the grip state (see Paragraph 0025 – discusses that the grip state corresponds to ranges for the grip value) for a road segment, and a grip differential reflects the grip values, and see Paragraph 0055 - discusses that the grip control logic maps the grip state to a grip differential (reflects the grip values), see Paragraph 0091 – discusses the network service receives the measured tire sensors values] in the grip estimation module; and
calculating a friction see Paragraph 0091 – discusses transforming the tire sensor values (first data – temperature and dimensions) into a range of coefficient of frictions for a road segment (friction probability distribution), and see Paragraph 0024 – discusses that the grip value is correlated to a determination of a coefficient of friction using the tire sensors (first data)]; and
inputting the friction probability distribution into at least one vehicle system [see Paragraph 0028 – discusses controlling the vehicle based on the grip control logic output, and see Paragraph 0092 – discusses controlling the vehicle (change speed) using the friction that is determined].

Lellmann discloses the claimed invention except for calculating a friction probability distribution with the grip estimation module using a first set of data.  It would have been an obvious substitution, before the effective filing date of the claimed invention, of functional equivalents to substitute one of the multiple (sensor) data sources other than the third data source [see Figure 1, Lellmann] as taught by Lellmann with the first data source [see Paragraphs 0025, 0027, 0055, Rander] as taught by Rander, since a simple substitution of one known element for another would obtain the predictable result of calculating a friction probability distribution with a grip estimation module as taught by Lellmann. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). Lellmann further suggests that using a plurality of sources reduces errors and improves the friction determination [see Paragraph 0006].

Regarding claim 3, Lellmann, Sams, and Rander disclose the invention with respect to claim 1. Rander further discloses wherein the first set of data includes tire identification information [see Paragraph 0025 - discusses that the tire sensor data (grip margin) indicates a grip state safety threshold, for a corresponding tire (each tire has a sensor), that is default or preference, and see Paragraph 0091 – discusses tire type (material, tread) and tire dimensions].

Regarding claim 4, Lellmann, Sams, and Rander disclose the invention with respect to claim 3. Rander further discloses wherein the tire identification information includes at least one of a tire size [see Paragraph 0091 – discusses tire dimensions], tire type [see Paragraph 0091 – discusses tire type (material, tread)],see Paragraph 0025 - discusses the grip state safety threshold that is default or preference, which includes a highly gripped state, a moderate grip state, low grip state, and grip state outside of safety threshold (traction parameters)]

Randers suggests that grip safety threshold (traction parameters) determines sufficient contact with a road for safety purposes [see Paragraph 0023]. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grip estimation module as taught by Lellmann to include the first data and the tire identification information (traction parameters) as taught by Rander in order to determine a tires sufficient contact with a road for safety purposes [Rander, see Paragraph 0023]. 

Regarding claim 5, Lellmann, Sams, and Rander disclose the invention with respect to claim 1. Sams further discloses wherein the second set of data includes a current tire load and a current tire wear state [see Paragraph 0126 - discusses providing the wear measurement along with a load on a tire].

Sams suggests that that providing real-time predictions about the performance of tires (via using tire load and wear states) leads to less accidents and greater customer satisfaction [see Paragraph 0008].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Lellmann to include the second data (load and wear) as taught by Sams in order to reduce accidents and improve customer satisfaction [Sams, see Paragraph 0008].

Regarding claim 12, Lellmann, Sams, and Rander disclose the invention with respect to claim 1. Lellmann further discloses the grip estimation module [see Paragraph 0034 – discusses that a device 110 has a processing device 212 for determining friction with a device 214].

Lellmann discloses the claimed invention except for wherein the grip estimation module is stored on a vehicle-mounted processor. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to store the grip estimation module on a vehicle-mounted processor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 13, Lellmann, Sams, and Rander disclose the invention with respect to claim 1. Lellmann further discloses wherein the grip estimation module is stored on a cloud-based processor [see Figure 1  below – depicts a cloud 130, and see Paragraph 0034 – discusses that a device 110 (in cloud) has a processing device 212 for determining friction with a device 214].


    PNG
    media_image3.png
    363
    436
    media_image3.png
    Greyscale

Figure 1 of Lellmann

Regarding claim 14, Lellmann, Sams, and Rander disclose the invention with respect to claim 1. Lellmann further discloses wherein the grip estimation module includes a pre-trained statistical model [see Paragraph 0013 - discusses using a recurrent neural network for the sensor signals, recurrent neural networks train data and output from nodes into input nodes (feedback), so the data is pre-trained in this sense because the data is trained in the neural network and fed back into the neural network].

Regarding claim 15, Lellmann, Sams, and Rander disclose the invention with respect to claim 1. Lellmann further discloses wherein the friction probability distribution indicates an average expected value of a grip level of the tire [see Paragraph 0008 – discusses that the coefficient of friction represents an average value], a variance of the grip level of the tire on the road surface [see Paragraph 0008 – discusses that a confidence interval is represented for the coefficient of friction], and a type of distribution [see Paragraph 0008 -discusses a normal distribution (confidence intervals are depicted on normal distributions)].

Regarding claim 16, Lellmann, Sams, and Rander disclose the invention with respect to claim 1. Lellmann further discloses a vehicle control system [see Paragraphs 0040-0041 – discusses a control signal is generated using the coefficient of friction (see Paragraph 0008 – discusses that the coefficient of friction is in the form of a probability distribution of a friction at a region/roadway) and the control signal actuates a vehicle function].

Sams further discloses wherein the least one vehicle system includes at least one of see Paragraph 0134 - discusses that the output of the traction model 160 is sent to an active safety system – anti-lock brake systems or ADAS system]

Sams suggests that braking systems using the traction model achieve optimal performance [see Paragraph 0136].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system as taught by Lellmann to include an autonomous emergency braking system as taught by Sams in order to achieve optimal performance of the vehicle when determining traction/grip [Sams, see Paragraph 0136].


Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lellmann in view of Rander in view of Sams further in view of Breed et al. (U.S. Publication No. 2013/0325323) hereinafter Breed.

Regarding claim 2, Lellmann, Sams, and Rander disclose the invention with respect to claim 1. Rander further discloses wherein the first set of data includes see Paragraph 0025 - discusses a tire sensor generates data (temperature)]
However, the combination of Lellmann, Sams, and Rander fails to disclose wherein the first set of data includes a measured tire pressure and a measured tire footprint length.
Breed discloses wherein a set of data includes a measured tire pressure, a measured tire temperature, and a measured tire footprint length [see Paragraph 0425 - discusses tire sensors that measures the footprint of the tire, tire pressure and temperature (Generation 3 system), and see Paragraph 0459 - discusses that the Generation 3 system measures a friction coefficient].

Breed suggests that by measuring the footprint along with temperature and pressure that the system provides an indication of a worn out tire (no grip) [see Paragraph 0439]. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first data set as taught by Rander and Lellmann to include a pressure and footprint as taught by Breed in order to determine that a tire has no grip [Breed, see Paragraph 0439] when performing grip estimation.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lellmann in view of Rander in view of Sams in view of Breed further in view of Singh et al. (U.S. Publication No. 2014/0257629) hereinafter Singh.

Regarding claim 6, Lellmann, Sams, Rander, and Breed  disclose the invention with respect to claim 5. Sams further discloses calculating the current tire wear state with a sensor fusion module [see Paragraph 0134 – discusses that the data collected by the sensors on the vehicle are fed into a tire wear model which predicts tread depth (wear)].

Sams suggests that that providing real-time predictions about the performance of tires (via wear states) leads to less accidents and greater customer satisfaction [see Paragraph 0008].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Lellmann to include the second data (wear) as taught by Sams in order to reduce accidents and improve customer satisfaction [Sams, see Paragraph 0008].

Sams further discloses a load [see Paragraph 0126 – discusses inputting load into the traction model]

However, the combination of Lellmann, Sams, Rander, and Breed  fails to disclose calculating the current tire load with the sensor fusion module.

Singh discloses calculating a current tire load with a sensor fusion module [see Paragraph 0146 – discusses sensor fusion (using Kalman filter techniques) to determine instantaneous load for a tire].

Singh suggests that by using fusion (Kalman filter) that noise is minimized on the load estimated and reduces error for load estimates [see Paragraphs 0082-0083].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tire load as taught by Sam to determine tire load with a sensor fusion module as taught by Singh in order to reduce error for load estimates of a tire [Singh, see Paragraphs 0082-0083].

Regarding claim 7, Lellmann, Sams, Rander, Breed, and Singh disclose the invention with respect to claim 6. Sams further discloses the data obtained from the vehicle include vehicle systems data from a vehicle CAN bus, which are input into the sensor fusion module [see Paragraph 0132 - discusses vehicle data being input into the tire wear model 134A, see Paragraph 0120 – discusses vehicle data (velocity, acceleration, braking), and bus interface for communication of vehicle [kinetics] data]. 

Rander further discloses the data from the tire-mounted sensor unit includes see Paragraph 0025 – discusses a tire sensor interface interprets the tire sensor data (temperature) to determine grip values].

Breed further discloses the data from the tire-mounted sensor unit includes a tire pressure, a tire temperature, a tire footprint length, and tire identification information, which are input into the sensor fusion module [see Paragraph 0425 - discusses tire sensors that measures the footprint of the tire, tire pressure and temperature (Generation 3 system), see Paragraph 0450 - discusses providing a tire ID along with the data set].

Breed suggests that by measuring the footprint along with temperature and pressure that the system provides an indication of a worn out tire (no grip) [see Paragraph 0439]. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first data set as taught by Rander to include a pressure, footprint, and tire identification information as taught by Breed in order to determine that a tire has no grip [Breed, see Paragraph 0439] when performing grip estimation.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lellmann in view of Rander in view of Sams in view of Zhao et al. (U.S. Publication No. 2018/0060674) hereinafter Zhao.

Regarding claim 8, Lellmann, Sams, and Rander  disclose the invention with respect to claim 1.
However, the combination of Lellmann, Sams, and Rander fails to disclose wherein the third set of data includes outputs from a road surface condition classification module.

Zhao discloses wherein a third set of data includes outputs from a road surface condition classification module [see Paragraphs 0019-0020 - discusses that data from a vehicle CAN bus and the internet is input into a road condition detection function (whether a road is wet or dry) which then outputs whether a road is wet/dry].

Zhao suggests that by determining a road condition (wet) by fusing together individual techniques (vehicle CAN and internet data) the assessment and reliability of detecting a wet surface is enhanced [see Paragraph 0004].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third data set as taught by Lellmann to includes outputs from the road surface condition classification module as taught by Zhao in order to enhance the assessment and reliability of detecting a wet surface [Zhao, see Paragraph 0004].

Regarding claim 9, Lellmann, Rander, Sams, and Zhao disclose the invention with respect to claim 8. Zhao further discloses wherein: the data obtained from the vehicle include vehicle systems data from a vehicle CAN bus, which are input into the road surface condition classification module [see Paragraph 0019 - discusses obtaining data from a vehicle CAN bus (vehicle speed), which is input into a road condition detection function]; and the data from the Internet includes weather data, which are input into the road surface condition classification module [see Paragraph 0019 - discusses obtaining data from WiFi weather, which is input into a road condition detection function].

Zhao suggests that by determining a road condition (wet) by fusing together individual techniques (vehicle CAN and internet data) the assessment and reliability of detecting a wet surface is enhanced [see Paragraph 0004].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third data set as taught by Lellmann to be input into a road surface condition classification module as taught by Zhao in order to enhance the assessment and reliability of detecting a wet surface [Zhao, see Paragraph 0004].

Regarding claim 10, Lellmann, Rander, Sams, and Zhao disclose the invention with respect to claim 8. Zhao further discloses wherein: the data from the Internet is retrieved from a web application programming interface [see Paragraph 0033 - discusses a (processor of the vehicle) obtaining weather information from a weather application for when determining a road condition (whether it is wet/dry)].

Zhao suggests that by determining a road condition (wet) by fusing together individual techniques (internet data from web application programming interface) the assessment and reliability of detecting a wet surface is enhanced [see Paragraph 0004].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third data set as taught by Lellmann to be retrieved from a web application programming interface as taught by Zhao in order to enhance the assessment and reliability of detecting a wet surface [Zhao, see Paragraph 0004].

Regarding claim 11, Lellmann, Rander, Sams, and Zhao disclose the invention with respect to claim 8. Zhao further discloses wherein the outputs from the road surface condition classification module include at least one of a road condition [see Paragraphs 0018-0019 - discusses that output is a that the road is wet or not (road condition)]

Zhao suggests that by determining a road condition (wet) by fusing together individual techniques (vehicle CAN and internet data) the assessment and reliability of detecting a wet surface is enhanced [see Paragraph 0004].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third data set as taught by Lellmann to includes outputs from a road surface condition classification module and outputs from the road surface condition classification module as taught by Zhao in order to enhance the assessment and reliability of detecting a wet surface [Zhao, see Paragraph 0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665